DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second set of user inputs" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted as “the second set of inputs”. Same for claims 4, 10, 14, 16, and 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) processing a set of inputs to generate a set of estimated glucose values, the model comprising an ensemble model that comprises one or more machine learning algorithms and a physiological model. This limitation covers performance of the limitation in the mind but for the recitation of the use of generic computer components. Accordingly, it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claim only recites one additional element - the use of a processor device. This device is both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor device amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is not patent eligible.
It is noted that the other claims either further expand on the abstract idea itself, or include insignificant extra-solution activity of data gathering (e.g. blood glucose meter) or data output (e.g. generating a notification).
Claims 9, 13, and 16 have not been rejected as the insulin infusion is specifically tied in as a practical application of the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morales (2016/0038673).
As to claims 1, 10, and 16, Morales teaches a method for estimating glucose values ([0105]), comprising: receiving a first set of inputs comprising contextual activity data collected by a source of user activity data ([0044], [0055] - the amount of physical activity the subject is performing), and a second set of inputs comprising intermittent glucose measurements provided from a blood glucose meter ([0094] - episodic glucose meter); and processing, via an estimation model ([0105]) for the user that is executed at a processor device ([0140]), the first set of inputs and the second set of user inputs to generate a set of estimated glucose values ([0105]) wherein the estimation model is an ensemble model that comprises: one or more machine learning algorithms ([0056]) and a physiological model ([0044] - factoring in physiological factors; Fig. 2 - 10). Morales also teaches at least one processor device ([0140]), and programming ([0138], [0141]) to perform the method, an insulin infusion device configured to deliver insulin to a user ([0136]), a blood glucose meter ([0096]), and the control of delivery of insulin based on estimated glucose values ([0105]).
As to claims 2, 11, and 18, Morales teaches the use of a Bayesian network ([0139]).
As to claims 3 and 12, Morales teaches contextual activity data comprises physical activity data ([0055]).
As to claims 4, 14, and 17, Morales teaches the processing without using information from a continuous glucose sensor arrangement ([0096] - an episodic blood glucose meter may be used alone).
As to claims 5, 15, and 19, Morales teaches a third set of inputs comprising nutritional information input by a user ([0053-0055], [0120]), and a fourth set of inputs comprising insulin delivered by an insulin infusion device of the user ([0055]); and using all four sets to generate estimated glucose values, the estimated glucose values tracking actual glucose values ([0103], [0106]).
As to claim 6, Morales teaches the processor device is implemented at a backend server system (128), wherein the estimation model is executed as part of a web application at the backend server system ([0145] - code can execute wholly on a server, [0151] - use of an app), and wherein the backend server system is configured to communicate results of processing the estimated glucose values to one or more of a client device ([0148]) and an insulin infusion device (16).
As to claim 7, Morales teaches a mobile application at a client device ([0097]).
As to claim 8, Morales teaches an insulin infusion device (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales (2016/0038673) in view of Grosman et al. (US 2016/0256629).
As to claims 9, 13, and 20, Morales does not necessarily teach generating a first notification that is perceptible to the user when the estimated glucose values are not within the acceptable accuracy range and controlling delivery of insulin when the estimated glucose values are within the acceptable accuracy range. However, Grosman teaches an insulin infusion device including a supervisor module in which an accuracy of the sensor glucose is estimated in real-time. When the estimated values differ significantly from the actual glucose values, the device takes appropriate alerts and warnings and can also enter various safeguarding measures ([0593]). As such, it ensures that insulin infusion occurs only when the estimated values are within the acceptable accuracy range. Thus, it would have been obvious to modify Morales with Grosman to allow for accuracy checks of the estimated values prior to the delivery of insulin to ensure that no potential dangerous situation is entered due to the delivery of insulin (such as hypoglycemia).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/24/22